In his petition for a rehearing plaintiff asserts that the court in its opinion overlooked or misinterpreted certain of the trial court's instructions to the jury. In so far as the opinion of the court intimates that, *Page 215 
under these instructions, the jury could have rendered a verdict in favor of the defendant for the possession of the property described in the complaint, I think the criticism is well taken. As I read the instructions, but one ultimate question was submitted to the jury. That is the question of whether either party was entitled to damages and the amount of such damages. It is true that other issues such as the existence of a lease and the right to possession of the land were submitted for consideration by the jury but only in so far as these issues had a bearing upon the ultimate question of damages.
This agreement with the plaintiff as to the import of the instructions, however, does not alter my view as to the proper disposition of the case. The third form of the verdict which was submitted to the jury and which the jury returned read: "We the jury, impanelled and sworn to try the above entitled action find in favor of the defendant for the dismissal of the case." This verdict was inherently contradictory. Under the pleadings and the evidence a verdict for the dismissal of the case could not have been a verdict in favor of the defendant as it was the defendant who was seeking the principal affirmative relief in the action. Even though I could assume that, under the instructions, the jury understood a judgment in favor of the plaintiff would be entered upon their verdict "in favor of the defendant" the entry of such a judgment, would nevertheless, in my opinion, be irregular and subject to attack by a motion to set it aside upon that ground.
Under this view it is clear that this court, in the exercise of its broad powers to decide cases in the manner that the ends of justice require, has properly ordered a new trial. *Page 216